Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 29, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  139350 & (50)                                                                                      Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  CONNIE COLAIANNI,                                                                                  Alton Thomas Davis,
           Plaintiff-Appellant/                                                                                         Justices
           Cross-Appellee,
  v                                                                SC: 139350
                                                                   COA: 282587
                                                                   Oakland CC: 2003-051245-NO
  STUART FRANKEL DEVELOPMENT
  CORPORATION, INC., and K-F LAND
  COMPANY, LLC IV,
           Defendants-Appellees/
           Cross-Appellants.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this appeal is considered, and the appeal is DISMISSED with
  prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 29, 2010                   _________________________________________
         p1228                                                                Clerk